Citation Nr: 0522249	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a permanent and total rating for non-service-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(2).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1, 1974 to 
October 5, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO decision which denied 
entitlement to a permanent and total disability rating for 
non-service-connected pension purposes, to include 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(2). 

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at an August 2004 hearing, a copy of the 
transcript of the proceeding is associated with the claims 
file.  

In October 2004, the veteran, through his attorney, submitted 
additional evidence to the RO.  That evidence was 
subsequently forwarded to the Board.  It is noted that the 
veteran indicated in a prior statement, in August 2004, that 
he was waiving RO review of any newly submitted evidence. 


FINDINGS OF FACT

1.  The veteran was born in 1956, has a 12th grade education, 
and last worked in 2001 as a day laborer. 

2.  The veteran is not currently service-connected for any 
disabilities.

3.  The veteran's non-service-connected conditions include: 
diabetes (rated 20 percent); hypertension (rated 10 percent 
disabling); gout (rated 10 percent disabling); residuals of a 
fractured distal fibula/tibia and malleolus of the right 
lower extremity/right ankle disability (rated 10 percent 
disabling); and hepatitis C (rated as 0 percent disabling).

4.  The veteran does not have one non-service-connected 
disability ratable at 60 percent or more, or a single 
disability rated at 40 percent or more with additional 
nonservice-connected disabilities to bring the combined 
rating to 70 percent or more.

5.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from engaging in substantially gainful employment.

6.  The veteran is not unemployable by reason of disability, 
age, education, and occupational history.


CONCLUSION OF LAW

The veteran is not permanently and totally disabled for VA 
pension purposes.  38 U.S.C.A. §§  1502, 1521 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 38 U.S.C.A. §§  5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claim 
herein.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

The RO's letter, dated in March 2003, and the March 2004 
statement of the case, in aggregate, advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence had to be 
submitted by him, namely, any additional evidence and 
argument concerning his claim herein, and enough information 
for the RO to request records from the sources identified by 
the veteran.  In this way, he was advised of the need to 
submit any evidence in his possession that pertained to the 
claim.  He was specifically advised that it was his 
responsibility to support the claim with appropriate 
evidence. Finally, the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.

The United States Court of Appeals for Veterans Claims 
(Court) has held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In this 
case, certain VCAA notice was sent to the veteran in March 
2003, prior to the RO's May 2003 decision.  The content of 
the notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b). The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to each letter.  
In a March 2003 letter, the veteran indicated that he had no 
further evidence to submit.  For these reasons, to decide the 
appeal would not be prejudicial error to the claimant. 

With respect to the VA's duty to assist, the RO obtained or 
has made reasonable attempts to obtain all evidence 
identified by the veteran.  The RO obtained the veteran's VA 
outpatient reports and provided him with a May 2003 VA 
examination.  The Board is not aware of a basis for 
speculating that any other relevant VA or private treatment 
records exist that has not been obtained.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was afforded a VA examination in May 
2003.  Further examinations are not needed because there is 
sufficient evidence to decide the claim fairly.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to this claim.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claim herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.

Facts

The Board has reviewed all of the evidence in the veteran's 
claims file, consisting of: the veteran's statements, a VA 
general physical examination report, dated in May 2003; and 
VA treatment reports, dated in 2003 and 2004.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
pertinent to his claim.

In February 2003, the veteran filed his application for a 
permanent and total disability rating for nonservice-
connected pension purposes.  On his application, VA Form 21-
526, he indicated that he was prevented from working due to 
hypertension, gout, a right ankle problem, and hepatitis C.  
He indicated that these disabilities began in 2001.  In 
October 2004, the veteran indicated that he also had 
diabetes.  As for his employment history, the veteran 
indicated that he was not currently employed, and that he had 
worked previously as a cook.  He said he had last worked in 
day labor jobs.  He also noted that he had not claimed or 
received benefits from the Social Security Administration.

After receiving his application, the RO obtained medical 
treatment records in support of the veteran's claim.  January 
to February 2003 VA outpatient treatment reports revealed 
that the veteran was a single, unemployed cook with a 10 year 
drinking history and a 30 year history of drug use.  The 
veteran reported that he no longer drank alcohol and only 
used 1/4 gram of heroin intravenously daily.  He indicated 
that his last use was on January 16, 2003.  

Medical evidence from a period of VA hospitalization from 
January to February 2003 reflects diagnoses including opiate 
dependence, antisocial personality traits, hypertension, 
gout, and hepatitis C.  On hospital discharge, it was noted 
that the veteran completed 20 days of a residential substance 
abuse treatment program without evidence of alcohol or drug 
use.  The examiner indicated the veteran was medically stable 
without evidence of violent or self destructive behavior.  

In May 2003, the veteran underwent a VA general physical 
examination.  The report noted the veteran's complaints of 
hypertension, gout, right ankle problems and hepatitis C that 
kept him from working.  The report also noted that the 
veteran indicated he had a long history of multisubstance 
abuse with heroin being his primary drug.  He reported that 
he had right ankle pain.  He reported that he had surgery on 
his ankle, but did not recall any of the details because he 
was using drugs at the time.  He also complained of aching in 
his legs and hands.  

The May 2003 physical examination revealed that the veteran 
did not have good posture or gait, he slumped over while 
walked, walked extremely slow and acted older than his 
reported age.  The examiner noted that he was very pleasant 
but slow in thought, unable to recall three items for the 
mini-mental test and his speech was very slow.  The veteran's 
psychiatric results were normal for VA purposes.  The 
veteran's regular rhythm and rate of his heart was normal 
with no murmurs or bruits.  There was no peripheral edema 
noted.  His peripheral pulses were equal, regular, and strong 
with no tenderness or thickening of the vessels.  His abdomen 
was normal.  There were no strength deficits of the veteran's 
musculature and normal range of motion was found for all of 
his joints.  The examiner noted that his right ankle looked 
deformed, but it was not tender to palpation.  Dorsiflexion 
of his ankle was 0 to 10 degrees on active and passive range 
of motion and after fatiguing.  Plantar flexion was 0 to 20 
degrees on active and passive range of motion and after 
fatiguing.  Eversion was 0 to 15 degrees.  The examiner found 
that his neurological reflexes were diminished by one 
positive, but he had normal sensation to light touch, pain 
and vibration.  

May 2003 bilateral X-rays of the veteran's hands revealed no 
osteoarthritis or rheumatoid arthritis.  An X-ray of the 
veteran's right ankle revealed post-traumatic changes with 
old healed fractures of the medial malleolus and lateral 
malleolus and not acute fracture or dislocation.  The 
examiner diagnosed the veteran as having  hepatitis C with 
normal liver function tests, gout controlled with 
Indomethacin, hypertension under fair control, and an old 
healed fracture of the right ankle.  

A February 2004 VA laboratory result revealed that the 
veteran underwent a liver biopsy.  Results from the biopsy 
revealed that the veteran suffered from chronic hepatitis, 
which was mildly active with mild preportal fibrosis.  

The veteran's June to August 2004 VA outpatient treatment 
records reveal treatment for hypertension.  Specifically in 
July 2004 he reported to VA emergency services and his blood 
pressure in the left was noted to be 178/105 and in the right 
164/106.  X-rays taken in July 2004 reveal that veteran's 
heart was normal and that his left knee demonstrated spurring 
of the patella at the patellofemoral joint.  X-rays also 
revealed some narrowing at the medial knee joint with 
suprapatellar effusion evident.  

During a August 2004 hearing, the veteran testified that he 
had lower extremity swelling due to gout.  He indicated that 
it was hard from him to stand up due to  gout.  He also 
related he had hypertension and hepatitis C.  The veteran 
testified that he last work in 2001 as a cook.  After working 
as a cook, he worked a few days as a construction worker. 

Analysis

In February 2003, the veteran filed his present claim seeking 
entitlement to VA non-service-connected pension.  He was born 
in 1956, and thus does not qualify for pension under a law 
making those who are 65 or older basically eligible for 
pension.  38 U.S.C.A. § 1513.  It also does not appear that 
he receives Social Security Administration disability 
benefits, which is one basis for finding permanent and total 
disability for VA pension purposes.  38 U.S.C.A. § 1502.  
Thus, to be eligible for VA pension, it must otherwise be 
demonstrated that he is permanently and totally disabled.

Among the requirements for VA nonservice-connected pension is 
that a veteran be permanently and totally disabled from 
conditions not due to his own willful misconduct.  The legal 
criteria for this benefit are found in 38 U.S.C.A. §§ 1502, 
1521; and 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17.  
One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a) and 38 C.F.R. 
§ 4.15.  Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley 
v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the 
veteran must have the permanent loss of use of both hands or 
feet, or one hand and one foot, or the sight of both eyes, or 
be permanently helpless or permanently bedridden; or the 
veteran's permanent disabilities must be rated, singly or in 
combination, as 100 percent.  

Another way for a veteran to be considered permanently and 
totally disabled for pension is to qualify under the 
"unemployability" test of 38 U.S.C.A. § 1502(a) and 38 C.F.R. 
§§ 4.16, 4.17. Brown, supra; Talley, supra.  A veteran may 
satisfy this test if he is individually unemployable, and has 
one permanent disability ratable at 40 percent or more, plus 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  However, the "unemployability" test 
may also be satisfied on an extraschedular basis under 38 
C.F.R. § 3.321(b)(2), when a veteran who is basically 
eligible fails to meet the disability percentage 
requirements, but is found to be unemployable by reason of 
disabilities, age, occupational background, and other related 
factors. 

The veteran does not have any service-connected disabilities.  
His non-service-connected disabilities include: hypertension 
(rated at 10 percent disabling); gout (rated 10 percent 
disabling); residuals of a fractured distal fibula/tibia and 
malleolus of the right lower extremity/right ankle disability 
(rated 10 percent disabling); diabetes (rated at 20 percent 
disabling); and hepatitis C (rated as 0 percent disabling).  
The combined rating for all disabilities, under the combined 
ratings table of 38 C.F.R. § 4.25, is 40 percent.  

As for hypertension, there is no medical evidence on file 
that his diastolic pressure is predominantly 110 or more; or 
his systolic pressure is predominantly 200 or more.  On VA 
examination in May 2003, his blood pressure readings were 
138/94, 124/90, and 126/90.  The diagnosis was hypertension 
with fair control on medications.  In July 2004, he presented 
for treatment of elevated blood pressure; on testing, his 
blood pressure was 178/105 and 160/110 on examination.  As 
such, his rating at 10 percent is appropriate.   38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

As for gout, there is no medical evidence that his gout has 
increased in severity.  In this regard, it is noted that on 
VA examination in May 2003, it was noted that he had normal 
range of motion at all joints.  The diagnoses included gout 
controlled with Indomethocin.  As such, the rating assigned 
by the RO appears appropriate given that limitation of motion 
of the specific joints involved is noncompensable.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5002, 5017.

As for residuals of a fractured distal fibula/tibia and 
malleolus of the right lower extremity and a right ankle 
disability, the last VA examination revealed that the veteran 
had normal range of motion of all joints.  While the right 
ankle appeared deformed, no ankylosis or tenderness was 
indicated.  It was also noted that there were post-traumatic 
changes and old healed fractures on X-ray study.  The 
diagnosis was an old healed fracture of the right ankle.  No 
malunion or nonunion was indicated.  The assigned rating 
appears appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 
5262, 5271. 

As for diabetes, the veteran requested that this disability 
be considered in determining entitlement to non-service 
connected pension.  The veteran's VA outpatient treatment 
report from October 2004 revealed that he was prescribed an 
oral hypoglycemic agent for the condition.  There is no 
evidence showing more severe symptoms.  At best, the 
veteran's diabetes would be assigned a 20 percent rating 
under Diagnostic Code 7913.  38 C.F.R. § 4.119.  There is no 
evidence suggesting that the veteran's diabetes requires 
insulin, a restricted diet, and the regulation of activities, 
which would warrant a higher disability rating.

As for hepatitis C, it was noted that the veteran had normal 
liver function tests on VA examination in May 2003.  In March 
2004, it was noted he had mildly active chronic hepatitis.  
There is no basis for a higher rating as there is no evidence 
of daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralagia, 
and right upper quadrant pain) having a total duration of at 
least two weeks but less than 4 weeks, during the past 12 
month period.  The assigned rating is appropriate.  38 C.F.R. 
§ 4.115, Diagnostic Code 7354.

In sum, the veteran does not have disabilities which would 
meet the "average person" test for permanent and total 
disability.  Clearly, there is no evidence showing that the 
veteran has permanent loss of use of both hands or feet, or 
one hand and one foot, or the sight of both eyes, or be 
permanently helpless or permanently bedridden; and there is 
no evidence that supports that the veteran's permanent 
disabilities be rated, singly or in combination, as 100 
percent.

The veteran does not meet the schedular percentage standard 
for the "unemployability" test for pension, nor are there 
factors present in this case which would warrant 
consideration of entitlement on an extraschedular basis.  The 
veteran does not have 1 permanent disability ratable at 40 
percent or more, plus sufficient additional disability to 
bring the combined rating to 70 percent or more.  Further, 
the veteran is not unemployable by reason of disabilities, 
age, occupational background, and other related factors.  In 
this regard, it is noted that he indicated in his application 
form, filed in February 2003, that he had completed high 
school, and had been employed as a cook and day laborer.  It 
is also noted that he is under 50. 

In reaching its decision herein, the Board notes the both 
drug abuse and alcohol abuse are not deemed a disability for 
VA compensation and pension purposes as they are considered 
as due to one's own willful misconduct.  See 38 C.F.R. § 3.3. 
The ban on compensation for disability resulting from abuse 
of alcohol or drugs in 38 U.S.C.A. §§ 1110, 1131, does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc order).  However, the 
veteran does not have a service-connected disability, and 
this limited exception does not apply.

At the present time, the preponderance of the evidence is 
against the claim for pension benefits.  Thus, the reasonable 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to non-service-connected pension is denied.  



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


